 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY LEWIS ABUANBAR,                            No. 2:21-cv-00347 KJM GGH P
12                       Petitioner,
13              v.                                       ORDER
14    S. PEERY, Warden,
15                       Respondent.
16

17          Petitioner has filed an application to proceed in forma pauperis. ECF No. 13. Examination

18   of the in forma pauperis application reveals that petitioner is unable to afford the costs of suit.

19   Accordingly, the application to proceed in forma pauperis will be granted. See 28 U.S.C. §

20   1915(a).

21          IT IS HEREBY ORDERED that Petitioner’s motion to proceed in forma pauperis is

22   granted.

23   Dated: May 24, 2021
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
